DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 – 13, 15 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonnell  et al. (Pub. No.: US 2003/0182014 A1).
Regarding claim 11, McDonnell discloses a method for work tool identification comprising:
 	receiving at an electronic machine controller located on a machine a work tool identification data from each of a plurality of work tool attachments (24, FIG. 1);
 	generating a work tool identification list indicative the work tool identification data from each of the plurality of work tool attachments (Tool Description, Cycle Life, Cycle Count, FIG. 4 and FIG. 14);
 	receiving an interval count from each of the plurality of work tool attachments, the interval count indicative of a time interval since initial movement of a work tool attachment from among the plurality of work tool attachments (Part No. and Run Time, FIG. 14); and
 	sorting the work tool identification list by the interval counts received from the plurality of work tool attachments with a lowest internal count appearing before any higher interval count (Figure 14 further displays part numbers corresponding to production counts where a lower count is listed before a higher count); and
 	displaying on an operator interface the work tool identification list (30, FIG. 1).

Regarding claim 12, McDonnell discloses the method, further comprising receiving an operator selection from the work tool identification list, the operator selection indicative of a work tool attachment from among the plurality of work tool attachments (FIG. 4).

Regarding claim 13, McDonnell discloses the method, further comprising auto-configuring one or more machine operating parameters based on the operator selection of the work tool attachment (74, FIG. 4 and 100, FIG. 8).

Regarding claim 15, McDonnell discloses the method , wherein the interval count is measured in common units among the plurality of work tool attachments (FIG. 14).

Regarding claim 16, McDonnell discloses the method, further comprising detecting an active flag set and sent with the work tool identification data; and displaying in the work tool identification list only the work tool identification data for the plurality of work tool attachments having the active flag set (FIG. 3).

Regarding claim 17, McDonnell discloses a work tool identification system comprising:
 	a machine receiver operatively associated with a machine and configured to receive a work tool identification data and an interval count from each of a plurality of work tool attachments (24, FIG. 1 and Cycle Count, FIG. 4);
 	an electronic machine controller operatively associated with the machine and configured to (i) generate a work tool identification list indicative of the work tool identification data and (ii) sort the work tool identification list based on the interval count from each of the plurality of work tool attachments (Part No. and Run Time, FIG. 14) with a lowest interval count appearing before any higher interval count (Figure 14 further displays part numbers corresponding to production counts where a lower count is listed before a higher count); and
 	an operator display for displaying the work tool identification list to an operator (30, FIG. 1).

Regarding claim 18, McDonnell discloses the work tool identification system, wherein the electronic machine controller is further configured to detect an operator selection from the work tool identification list, the operator selection indicative of a work tool attachment from among the plurality of work tool attachments (100, FIG. 8).

Regarding claim 20, McDonnell discloses the work tool identification system wherein the electronic machine controller is further configured to detect an active flag set and sent with the work tool identification data received by the machine receiver and display in the work tool identification list only the work tool identification data for the plurality of work tool attachments having the active flag set (FIG. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -  4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. (Pub. No.: US 2015/0301518 A1) in view of McDonnell et al. (Pub. No.: US 2003/0182014 A1).
Regarding claim 1, Takemoto teaches a work tool identification system comprising:
 	a data transmission device mountable to a work tool attachment (Communication Terminal device 20, FIG. 2), the data transmission device including a wireless transmitter (¶ 27), a motion detector configured to detect motion of the work tool attachment (“The communication terminal device 20 included in the work machine 1 collects information related to operating state of the work machine 1 and generates the collected information as the operational information , and then transmits the operational information to the control device 40.” ¶ 29), a data storage storing work tool identification data associated with the work tool attachment (20M, FIG. 2), and a counter configured to measure an interval count since initial movement (Start of work machine ¶ 84) of the work tool attachment is detected by the motion detector (accumulated operating time, ¶ 30 and “..excavating time, a hoist time a ratio of a travel time or an attachment time to the actual operation time, a use time and occupancy ratio of respective modes during the actual operation…¶ 103);
 	a machine receiver associated with a machine and configured to receive the work tool identification data and the interval count from the data transmission device (via communication device 103, 104; FIG. 2).
 	Takemoto is silent to the tool identification data and the interval count from the data transmission device of each of a plurality of work tool attachments; an electronic machine controller associated with the machine, the electronic machine controller configured to generate a work tool identification list indicative of the work tool identification from each of the plurality of work tool attachments and sort the work tool identification list based on the interval count from each of the plurality of work tool attachments with a lowest interval count appearing before any higher interval count; and an operator interface configured to display the work tool identification list to an operator.  However, McDonnell teaches a tool wear monitoring system where a plurality of tool attachments for a machine (Machine #1 12, Tool #1, etc.; FIG. 1) is presented on a display device where a tool list is sorted and displayed based on cycle counts (FIG. 4) and a table with tool change times is displayed for the plurality of tools (¶¶ 41, 48).  Figure 14 further displays part numbers corresponding to production counts where a lower count is listed before a higher count.  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takemoto to identify and transmit information of work tool attachments and an electronic machine controller associated with the machine, the electronic machine controller configured to generate a work tool identification list indicative of the work tool identification from each of the plurality of work tool attachments and sort the work tool identification list based on the interval count from each of the plurality of work tool attachments with a lowest interval count appearing before any higher interval count as taught by McDonnell to optimize tool usage and as a result, enhancing accurate manufacturing cost estimates (¶ 7).

Regarding claim 2, McDonnell teaches the work tool identification system, wherein the electronic machine controller is further configured to detect an operator selection from the work tool identification list indicative of a work tool attachment selected from among the plurality of work tool attachments (100, FIG. 8).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takemoto to wherein the electronic machine controller is further configured to detect an operator selection from the work tool identification list indicative of a work tool attachment selected from among the plurality of work tool attachment as taught by McDonnell to optimize tool usage and as a result, enhancing accurate manufacturing cost estimates (¶ 7).

Regarding claim 3, McDonnell teaches the work tool identification system, wherein the electronic machine controller is further configured to auto-configure one or more machine operating parameters in accordance with the work tool attachment that is selected (FIG. 8).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takemoto to wherein the electronic machine controller is further configured to auto-configure one or more machine operating parameters in accordance with the work tool attachment that is selected as taught by McDonnell to optimize tool usage and as a result, enhancing accurate manufacturing cost estimates (¶ 7).

Regarding claim 4, Takemoto discloses the work tool identification system, wherein the operator interface is a touch screen (¶ 51).

Regarding claim 7, Takemoto discloses the work tool identification system, wherein the interval count from the plurality of work tool attachments in common units (FIG. 4).

Regarding claim 9, Takemoto discloses the work tool identification system, wherein the data transmission device has a transmission range of about 100 meters (The prior art is interpreted to inherently transmit information of about 100 meters as per FIG. 1).

Regarding claim 10, McDonnell teaches the work tool identification system, wherein the electronic machine controller iteratively generates the work tool identification list based on the interval counts received from a plurality of work tool attachments (FIG. 14).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takemoto to wherein the electronic machine controller iteratively generates the work tool identification list based on the interval counts received from a plurality of work tool attachments as taught by McDonnell to optimize tool usage and as a result, enhancing accurate manufacturing cost estimates (¶ 7).

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. (Pub. No.: US 2015/0301518 A1) in view of McDonnell et al. (Pub. No.: US 2003/0182014 A1) as applied to claim 1 above, and further in view of Steketee et al. (Pub. No.: US 2017/0372534 A1).
Regarding claim 8, Steketee teaches the work tool identification system, wherein the motion detector includes at least one of an accelerometer, a gyroscope, and a barometer (accelerometer tracks hours engaged in wear surface ¶ 134).
 	It would have been obvious to modify the teachings of Takemoto and McDonnell to wherein the motion detector includes at least an accelerometer as taught by Steketee to more accurately monitor tool wear.  

Allowable Subject Matter
Claims 5, 6, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663